  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ZEFFIE CHILDREY,           )
                           )
     Plaintiff,            )
                           )      CIVIL ACTION NO.
     v.                    )        2:14cv616-MHT
                           )             (WO)
CGI TECHNOLOGIES AND       )
SOLUTIONS,                 )
                           )
     Defendant.            )

                         ORDER

    It is ORDERED that the motion for extension (doc.

no. 136) is denied.

    DONE, this the 28th day of March, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
